Citation Nr: 1147170	
Decision Date: 12/28/11    Archive Date: 01/09/12

DOCKET NO.  09-41 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial compensable rating for bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran who served on active duty from January 1953 to January 1955.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The Veteran had a hearing before the Board in April 2011 and the transcript is of record.

The case was brought before the Board in August 2011, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include affording him a VA examination. The requested development having been completed, the case is once again before the Board for appellate consideration of the issue on appeal.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran claims his hearing is worse than currently rated.  In support of his claim he submitted multiple private audiograms done by his private physician, Dr. Goldofsky.  

In light of the Veteran's contentions that his hearing worsened, the Board previously remanded the claim to afford the Veteran a new VA examination.

The Veteran has been afforded VA examinations in May 2009 and, more recently, in September 2011.  At those times the Veteran was diagnosed with mild to moderate sensorineural hearing loss with speech recognition scores consistently between 94 and 95 percent bilaterally.

In contrast, the Veteran submitted private audiograms from 2008 to 2011 indicating a diagnosis of moderate to severe bilateral sensorineural hearing loss with speech recognition scores ranging from 72 percent to 88 percent bilaterally.

The Board notes 38 C.F.R. § 4.85 (2011) specifically requires examinations used for VA purposes to have a controlled speech discrimination test using the Maryland CNC word list and audiometric test.  The word list requirement in the regulation is very specific and differs from other word lists used to test impairment, such as the CID W-22 list. 

In this case, it is clear the VA examiners in 2009 and 2011 used the Maryland CNC word list in presenting the Veteran's hearing loss findings.  In contrast, however, it is not clear what test was used by Dr. Goldofsky in the audiograms dated from 2008 to 2011.

When a private examination report is "unclear" or "not suitable for rating purposes" and the information "reasonably contained in the report otherwise cannot be obtained, VA has a duty to ask the private examiner to clarify the report, or the Board must explain why such clarification was not needed."  Savage v. Shinseki, 24 Vet. App. 259 (2011).  The holding was limited "to those instances in which the missing information is relevant, factual, and objective - that is, not a matter of opinion - and where the missing evidence bears greatly on the probative value of the private examination report."  Id.

In this case, if the private audiograms conform to the requirements of 38 C.F.R. § 4.85 (2011), the objective medical evidence could potentially support a higher rating for the Veteran's bilateral sensorineural hearing loss here.  Accordingly, clarification is necessary to ascertain whether the private reports are suitable for rating purposes.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact Dr. Goldofsky and ask for clarification on the September 2008, February 2009, May 2010 and April 2011 audiograms as to what audiometric test was used and what speech discrimination test was used in rendering the audiological findings and speech discrimination scores found within the named audiograms for the Veteran.  Specifically, Dr. Goldofsky should be asked whether the Maryland CNC word list and audiometric test was used in conducting the Veteran's audiological examinations in September 2008, February 2009, May 2010 and April 2011.

2. Notify the Veteran that the September 2008, February 2009, May 2010 and April 2011 audiograms by Dr. Goldofsky are inadequate for rating purposes and that VA is contacting the provider for additional information.  If, after allowing an adequate time for response, no response is received from Dr. Goldofsky, notify the Veteran that VA may continue to adjudicate the claim, after weighing the accumulated evidence of record. 

3. After the above is complete, readjudicate the Veteran's issue remaining on appeal.  If the claim remains denied, provide the Veteran a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


